Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 05-1003
No. 05-1004

                      UNITED STATES OF AMERICA,

                                 Appellee,

                                      v.

                         FERNANDO LLERA-PLAZA,

                         Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO
         [Hon. Daniel R. Dominguez, U.S. District Judge]


                                   Before

          Torruella, Selya, and Lipez, Circuit Judges.


     Alexander Zeno on brief for the defendant, appellant.
     Jacqueline D. Novas, Assistant United States Attorney, Nelson
Perez-Sosa, Assistant United States Attorney, Senior Appellate
Attorney in Charge, and H.S. Garcia, United States Attorney, on
brief for the appellee.




                             January 5, 2006
       Per Curiam.         Defendant, Fernando Llera-Plaza, pled guilty to

two counts (in two separate cases) of conspiring to possess with

intent to distribute heroin, in violation of 21 U.S.C. § 846.                          He

was    sentenced      to   62     months'     imprisonment,      the   middle     of   the

applicable      guidelines          range,     on     each    count    (to   be   served

concurrently).             In    these      appeals    from    his    convictions      and

sentences, he argues that the district court erred in two respects:

(1) in accepting his guilty plea, because he did not adequately

understand the nature of the charges or the consequences of his

plea,    and    (2)   in        using   a   "mechanical       sentencing     policy"    in

sentencing him to the middle of the applicable guidelines range.

Because neither of those alleged errors was preserved below, they

are reviewable only for plain error.                    United States v. Delgado-

Hernandez, 420 F.3d 16, 19-20 (1st Cir. 2005); United States v.

Vazquez-Molina, 389 F.3d 54, 57, 60 (1st Cir. 2004), cert. granted,

judgment vacated, and case remanded on other grounds, 125 S. Ct.

1713    (U.S.   Mar.       28,    2005).       Under    that    appellant-unfriendly

standard, we reject both of those arguments and affirm defendant's

convictions and sentences.

DISCUSSION

A.    Validity of Guilty Plea

       Defendant argues that his plea was not valid because he did

not understand the nature of the charges or the consequences of his

plea.    Specifically, he claims that he did not understand how he


                                              -2-
could    be   charged     with    conspiring            to   possess   with     intent    to

distribute one kilogram of heroin when the substance involved was

not actually heroin and he was pleading guilty to a smaller amount

than specified in the indictment.                  He also claims that he did not

fully understand the consequences of the plea because he did not

know of the sentencing judge's usual practice of declining to

sentence      repeat     offenders      to    the        bottom   of    the     applicable

guidelines range, which is what the parties agreed to recommend.

       Defendant's entire argument as to his lack of understanding of

the nature of the charges stems from a statement by defendant's

counsel,      at   the   outset    of    the       change-of-plea        hearing,       that

defendant "is concerned about the statement of facts which . . .

states that when they did the transaction . . . they were handling

a kilogram of heroin, which was a mistake.                     As a matter of fact it

wasn't a kilogram of heroin, but they believed that it was.                              And

he's    pleading    in    the    agreement         to    a   lesser    amount    than    one

kilogram."     The court addressed that concern by saying, "So that's

good for him, because it's less than the amount that he believes.

That is a benefit for him under the plea agreement."

       In assessing defendant's claim of confusion, that exchange

cannot be considered in isolation.                  Based on our "review [of] the

totality of the Rule 11 hearing," United States v. Cheal, 389 F.3d




                                             -3-
35, 43 (1st Cir. 2004), we are satisfied that defendant ultimately

understood the nature of the charges.1

      Defendant's claim that he did not understand the consequences

of the plea is even weaker.      Both in the plea agreement and at the

change-of-plea hearing, defendant repeatedly acknowledged that the

court was not bound by the parties' joint recommendation that

defendant be sentenced at the bottom of the guidelines range and

that, if the court imposed a higher sentence, such would not be a

ground for withdrawing his guilty plea.              Moreover, the record

indicates that defendant's counsel was aware of the court's usual

practice of declining to sentence repeat offenders at the bottom of

the guidelines range.       Therefore, the fact that the district court

followed its usual practice and declined to adopt the parties'

recommendation to sentence defendant to 57 months' imprisonment,

the   bottom   of   the   applicable    guidelines   range,   and   chose   to

sentence him to 62 months' imprisonment instead does not warrant

vacating his plea.        United States v. Mercedes Mercedes, 428 F.3d

355, 359 (1st Cir. 2005).

      In any event, given the weight of the evidence against him and

the   substantial     benefits   defendant     received   from      the   plea

agreement, it is highly unlikely that, even if the court had given


      1
      Defendant's claim of confusion as to the nature of the
charges is further undercut by his admittedly "good education,"
United States v. Pagan-Ortega, 372 F.3d 22, 29 (1st Cir. 2004); he
graduated from high school, attended one year of college, and
received an associates degree in banking procedures.

                                       -4-
a    fuller   explanation   of   the   nature   of   the   charges   and   the

consequences of the plea, defendant would have opted to go to trial

rather than plead guilty.         Accordingly, any error in the plea

colloquy does not warrant relief under plain-error standards.

United States v. Medina-Roman, 376 F.3d 1, 7-8 (1st Cir.), cert.

denied, 125 S. Ct. 512 (2004).

B.    "Mechanistic" Sentencing

       Defendant's remaining claim of error is that the judge used a

"mechanical sentencing policy" in declining to sentence him to the

bottom of the applicable guidelines range because he was a repeat

offender. Assuming, without deciding, that we have jurisdiction to

review that claim,2 see      Vazquez-Molina, 389 F.3d at 58; see also

id. at 60, any such error does not warrant relief under plain-error

standards.

       First, as this court has previously held, the sentencing

court's reliance on a defendant's prior conviction as a basis for

choosing a sentence within the applicable guidelines range is

"entirely permissible."      Vazquez-Molina, 389 F.3d at 61.         Second,

from the judge's comments at sentencing, it appears that the

judge's "policy" is not as absolute or mechanistic as defendant

claims. In any event, in this case, the judge expressly considered



       2
      After United States v. Booker, 125 S. Ct. 738 (2005), a
sentence   within  the   guidelines  range   is  reviewable  for
reasonableness, id. at 765.    Here, however, defendant does not
argue that his sentence is unreasonable.

                                       -5-
both defendant's individual circumstances and the purposes of

sentencing in deciding what sentence to impose.

     The district court's judgment and sentence in Case No. 04-019

and its judgment and sentence in Case No. 04-020 are summarily

affirmed.   See 1st Cir. R. 27(c).




                                -6-